EDELMAN, Justice,
dissenting.
If it is not clear from the testimony and exhibits of a suppression hearing what the “fruits” are that the appellant sought to have suppressed, the appellate court need not address the merits of the claim. Gonzales v. State, 966 S.W.2d 521, 524 (Tex.Crim.App.1998). In this case, because neither the complaint nor any other evidence of the existence or outcome of any blood test results was admitted into evidence2 at the suppression hearing and because the record of that hearing contains no other evidence identifying, or establishing the inculpatory nature of, any fruits of the challenged blood sample, we lack a sufficient record to address the merits of the claim. Accordingly, I would overrule appellant’s fourth point of error and affirm the judgment of the trial court.

. An affidavit does not constitute evidence in a case unless it has been introduced as such at a hearing. Stephenson v. State, 494 S.W.2d 900, 909-10 (Tex.Crim.App.1973). Thus, unless an affidavit or other document in the clerk's record has been offered and admitted into evidence, it cannot be considered on appeal. Webber v. State, 21 S.W.3d 726, 731 (Tex.App.— Austin 2000, pet. ref’d).